DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
Applicant should note that this application has been re-assigned to a new examiner, Michael Pallay.  Contact information can be found at the end of this Office action.
Applicant’s reply dated 29 July 2022 to the previous Office action dated 29 March 2022 is acknowledged. Pursuant to amendments therein, claims 1, 4-9, and 11 are pending in the application.
The rejection under 35 U.S.C. 103 made in the previous Office action is maintained as set forth below.
The double patenting rejection made in the previous Office action is withdrawn in view of applicant’s filing of an acceptable terminal disclaimer.

Terminal Disclaimer
The terminal disclaimer filed on 29 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/638,939 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4-9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (US 2010/0075162 A1; published 25 March 2010; of record) in view of Rathenow et al. (US 2005/0079200 A1; published 14 April 2005; of record) and Boyden et al. (US 2010/0262239 A1; published 14 October 2010; of record).
Yang et al. teach an implant consisting of a biodegradable magnesium-based alloy or partially applied with the magnesium-based alloy, and a method for manufacturing the same. The implant is biodegradable, in which its biodegradation rate can be easily controlled, and the implant has excellent strength and interfacial strength to an osseous tissue (abstract). The biodegradable magnesium-based alloy is represented by Formula MgaCabXc wherein X comprises one or more selected from the group consisting of zirconium (Zr), molybdenum (Mo), niobium (Nb), tantalum (Ta), titanium (Ti), strontium (Sr), chromium (Cr), manganese (Mn), zinc (Zn), silicon (Si), phosphorus (P), nickel (Ni) and iron (Fe) wherein a, b, and care a molar ratio of each component, satisfying the following conditions: a.) is 50-100% and b and care between 0-40% (see claims 1-3 and [0010] of Yang et al.). The implant is an orthopedic, dental, plastic surgical or vascular implant (see claim 4 of Yang et al.). In the molding step, Yang et al. Teach that a method for molding in the shape of implant can be performed by using a metal processing method known in the related art wherein the implant can have a rod or sheet shape (see [0041]).
With regards to the limitation of claim 1 wherein Applicants claim that the alloy is substantially free from aluminum, manganese, zirconium, zinc, or a combination thereof, Yang et al. teach that the biodegradable magnesium-based alloy is represented by Formula MgaCabXc wherein X comprises one or more selected from the group consisting of zirconium (Zr), molybdenum (Mo), niobium (Nb), tantalum (Ta), titanium (Ti), strontium (Sr), chromium (Cr), manganese (Mn), zinc (Zn), silicon (Si), phosphorus (P), nickel (Ni) and iron (Fe). Thus, aluminum, manganese, zirconium, zinc are not mandatory components of the alloy disclosed by Yang et al. and therefore reads on this limitation.
Regarding the claimed amounts and ratio of magnesium, calcium and strontium, Yang et al. tech that their biodegradable magnesium-based alloy is represented by Formula MgaCabXc wherein X comprises one or more selected from the group consisting of zirconium (Zr), molybdenum (Mo), niobium (Nb), tantalum (Ta), titanium (Ti), strontium (Sr), chromium (Cr), manganese (Mn), zinc (Zn), silicon (Si), phosphorus (P), nickel (Ni) and iron (Fe) wherein a, b, and care a molar ratio of each component, satisfying the following conditions: a.) is 50-100% and b and c are between 0-40% (see claims 1-3 and [001 O] of Yang et al.). Yang et al. teach a biodegradable magnesium-based alloy for use in an implant as instantly claimed. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to select any point within the ranges taught by Yang et al. In addition, according to the MPEP, "It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker." (MPEP 716.07). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
One difference between the invention of the instant application and that of Yang et al. is that Yang et al. do not expressly teach that the implant is inserted into the spine and the use of an osteogenic growth factor, hormone, nucleic acid sequence or drug. However, Rathenow et al. teach a biocompatibly coated implantable medical device wherein the device is an orthopedic bone prosthesis or joint prosthesis, a bone substitute or a vertebra substitute in the breast or lumbar region of the spine and is loaded with at least one active principle such as drugs or hormones (see claims of Rathenow et al.).
A second difference between the invention of the instant application and that of Yang et al. is that Yang et al. do not expressly teach that the implant is a cage, dowel or wedge and that the structure is selected from the group consisting of: cannulated screw for femoral head fixation, fracture fixation screw and plate system for use in various extremity locations, suture anchor, interference screw, surgical clip, and vascular stent. However, Boyden et al. teach an orthopedic implant is described including at least one adjustment mechanism configured for securing to at least one orthopedic structure of a subject, and at least one motor operatively connected to the at least one adjustment mechanism, wherein the at least one motor is configured to move the at least one adjustment mechanism in at least three degrees of freedom (abstract). The at least one motor can include, but is not limited to, at least one of an electronic motor, electrostrictive motor, piezoelectric motor, ultrasonically-activated motor, shape memory alloy actuator ([0007,0049,0050]). The at least one adjustment mechanism including one or more fixation screws such as a cannulated screws, or interference screws ([0039]). In addition, Boyden et al. teach that a plate and screw orthopedic device can be used for anterior cervical spine fusion with a cage device filled with bone allograft ([0052]).
The teachings of Yang and Rathenow et al. are directed to implantable medical devices that comprise alloy compositions. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings Yang and Rathenow et al. to arrive at an implant that is inserted into the spine and the use of an osteogenic growth factor, hormone, nucleic acid sequence or drug at the time of the instant invention, with a reasonable expectation of success. Yang et al. teach that the desired corrosion rate of an alloy can be obtained by controlling processes according to extrusion or the like, impurity concentration, and the amount of Ca as an additional element ([0061]). Rathenow et al. teach that coating the surfaces of medical implants in a suitable manner increases the biocompatibility of the materials used and prevents defense and/or rejection reactions ([0007]). Thus, the combination of the references would have been obvious with the expectation of providing coated medical implants which are capable of liberating in a targeted and, if necessary, controlled manner applied pharmacologically effective substances after insertion of the implant into the human body as well as increase the biocompatibility of the materials used (see [0018-0022] of Rathenow et al.) wherein a desired corrosion rate is obtained.
The teachings of Yang, Boyden et al. are directed to implantable medical devices that comprise alloy compositions. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings Yang and Boyden et al. to arrive at an implant that is a cage, dowel or wedge and that the structure is selected from the group consisting of: cannulated screw for femoral head fixation, fracture fixation screw and plate system for use in various extremity locations, suture anchor, interference screw, surgical clip, and vascular stent. Boyden et al. teach that the use of alloys, cannulated screws, interference screws and cage devices in the orthopedic implant art was known at the time the instant invention was made. Thus, the combination of the references would have been obvious with the expectation of providing an implant for use in various extremity locations and low corrosion rate of the alloy.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Response to Declarations
The declarations under 37 CFR 1.132 filed 29 July 2022 are insufficient to overcome the obviousness rejection as set forth in the last Office action because:  although the declarations and Example 14 in the instant specification persuasively show unexpected results with respect to reduced degradation when the sum of Ca and Sr concentrations is from 0.6-1.5 wt% in a magnesium-based alloy, such results have not been persuasively shown to be commensurate in scope with the claims, in that claim 1 allows for up to 0.9 wt% (i.e., 100 - (0.6 + 98.5)) of unidentified material to be included therein, whereas Example 14 and the declarations appear to indicate that in the tested compositions the only other materials are Fe, Ni, and Cu in very low ppm amounts as noted in Figure 18 of the instant drawings.  Since the evidence of record indicates that material amounts at least as low as 0.6 wt% (i.e., the lower end of the range of the sum of Ca and Sr concentrations in magnesium) dramatically affect degradation, such allowance in the claims of up to 0.9 wt% of unidentified material is relevant, and indeed the instant specification indicates that the presence of trace elements above 50 ppm can dramatically increase the corrosion rate (instant specification at page 24 first partial paragraph).  For purposes of claim interpretation and compact prosecution, it is noted that the instant application defines “substantially free” as meaning that the element or compound comprises less than 3 percent by weight of the alloy (instant specification at page 10 third full paragraph).  In sum, the evidence of unexpected results has not been persuasively shown to be commensurate in scope with the claims as required per MPEP 716.02(d).

Response to Arguments
Applicant's arguments filed 29 July 2022 have been fully considered but they are not persuasive. Applicant’s arguments rely upon the declarations, which are discussed above.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fischer (U.S. Patent No. 2,073,515; issued 09 March 1937) discloses an alloy wherein about 0.5 to 4.5 percent of alkaline earth metals calcium, barium, and/or strontium are added to magnesium (column 1 lines 20-31), but is not relied upon herein as it is redundant art in view of the current obviousness rejection.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617